Citation Nr: 1519967	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-15 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this matter in May 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Chronic myeloid (or myelogenous) leukemia (CML) is not among the disabilities recognized by VA as etiologically related to herbicide exposure.

2.  CML first manifested many years after service, and the preponderance of the probative evidence is against an etiological relationship between the Veteran's CML and service.


CONCLUSION OF LAW

The criteria for service connection for chronic myeloid leukemia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).


The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  In this case, compliant notice was provided   in a February 2008 pre-adjudication letter.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), service personnel records, post-service treatment records, and statements of the Veteran.  VA medical opinions were also obtained.  

The Board notes that it previously remanded the appeal in May 2013 for development to include association of outstanding service personnel and medical records, ongoing treatment records, and a VA opinion.  In response, the Agency of Original Jurisdiction (AOJ) obtained additional service personnel and medical records, associated ongoing treatment records, sought additional sources of private treatment, and obtained an opinion in October 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Based on a review of record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence of continuity of symptomatology from the time of service until the  present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and leukemia becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Additionally, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  

It is the Veteran's contention that his chronic myeloid leukemia (CML) is the direct result of exposure to herbicides (Agent Orange) while serving in Vietnam.  In this case, medical evidence indicates that the Veteran was first diagnosed with CML around September 2000 following a bone marrow biopsy.  Additionally, personnel records confirm the Veteran served in Vietnam from April 1968 to April 1969     and thus, is presumed to have been exposed to herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii). 

However, the Veteran's CML is not a disease for which presumptive service connection due to herbicide exposure applies.  As noted above, service connection is warranted for all chronic B-cell leukemias that develop post-service in a veteran who is presumed exposed to herbicides during service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Here, however, the most probative medical evidence shows that the Veteran's CML is not a chronic B-cell leukemia such that service connection is warranted on a presumptive basis.

In this regard, in a July 2011 statement, following a review of the Veteran's claims file, a VA physician opined that the Veteran's form of leukemia shown in the record - specifically chronic myeloid leukemia - is of a different cell line and not a B cell leukemia.  The physician stated that B cell leukemia is not present.  That opinion is consistent with an earlier May 2001 VA treatment note in which a different VA physician noted that CML is not classified as an Agent Orange associated condition.

The Board sought further medical information from a hematologist/oncologist in October 2013 to address not only whether the Veteran's CML is associated with herbicide exposure, but also whether in-service treatment for thrombosis of the dorsal vein in the penis was an early indicator CML.  In this regard, argument and an internet article submitted by the representative assert that excess clotting due to a high platelet count is a complication of a CML.

Following a review of the claims file and medical record, the VA examiner opined that it is less likely as not that the Veteran's CML arose during active service or is the result of Agent Orange exposure therein.  The examiner noted that CML is not  a presumptive disease associated with Agent Orange exposure and that current mainstream medical literature does not support that CML is related to such exposure.  Furthermore, the examiner opined that the thrombosis of the dorsal    vein in May 1968 would not have been caused by or due to (or, in other words, a manifestation of) CML, and that it is unlikely that the Veteran had CML in 1968.  The examiner explained that the Veteran would not have remained asymptomatic with untreated CML over the years until 2000, when his CML was diagnosed.  

The foregoing medical opinion was based on a review of the Veteran's claims file and medical records, is supported by rationale, and considered current medical literature.  Furthermore, the October 2013 opinion was offered by an expert in hematology and oncology.  Thus, the opinion is considered highly probative.  Moreover, it is consistent with other evidence of record, including the July 2011 VA medical opinion and May 2011 VA treatment note.  Significantly, there is no medical opinion to the contrary.  

To the extent that the Veteran has submitted an internet article on CML in support of an association between his CML and service, the article is of limited probative value.  It does contain positive evidence, including notations that it is not hereditary but rather the result of an acquired genetic mutation, and that it is possible to have the disease for months or years without realizing it.  However, the article further notes that "[i]t's not clear what initially sets off" the process of CML, and lists risk factors to include being a male, of older age, and having radiation exposure such as radiation therapy for certain types of cancer.  It does not list herbicide or chemical exposure as a risk factor, and the Veteran has not otherwise asserted, nor does the record show, radiation exposure in service.  Moreover, in contrast to the October 2013 and July 2011 medical opinions, the article is not specific to the facts of this Veteran's case; accordingly, it is afforded significantly less probative value.

While the Veteran asserts that his CML is related to herbicide exposure in service, the Veteran is not shown to have the appropriate training and expertise to render an opinion on a matter requiring medical expertise, such as the etiology of CML.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, the Veteran's opinion that his CML is related to herbicide exposure or service is not competent medical evidence. 

In sum, the Board finds no basis upon which to grant service connection.  The Veteran's service treatment records are negative for any complaint, finding, or diagnosis relating to leukemia, and the medical evidence shows that CML was     not diagnosed until 2000, more than 15 year post service and well beyond the presumptive period for leukemia as a chronic condition.  38 C.F.R. § 3.307, 3.309(a).  Moreover, there is no competent and probative medical evidence that   the Veteran's CML is related to service, to include in-service herbicide exposure or treatment for thrombosis of the dorsal vein of the penis in service.  

Finally, the VA Secretary, under the authority of the Agent Orange Act of 1991, has determined that there is no positive association between exposure to herbicides and any leukemia other than all chronic B-cell leukemias.  Notice, 79 Fed. Reg. 20,308 (Apr. 11, 2014).  That determination is based on various reports published by National Academy of Sciences (NAS) in which NAS reviews and summarizes the scientific evidence concerning the association between exposure to herbicides and various health outcomes.  In December 2013, NAS published " Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012" (Update 2012), in which it found that there       was "inadequate/insufficient" evidence to determine whether there may be an association between herbicide exposure and leukemia (other than all chronic B-cell leukemias).  Id.

For the foregoing reasons, the Board finds that the claim for service connection for CML must be denied.  In reaching the conclusion to deny this appeal, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for chronic myeloid leukemia is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


